Citation Nr: 1120852	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-03 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to a compensable evaluation for service-connected scar of the left cheek, excision of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1988 to January 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to a compensable evaluation for a scar of the left cheek due to excision of basal cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2010 and 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a total disability rating based on individual unemployability (TDIU).


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a veteran or his authorized representative.  38 C.F.R. § 20.204(a).

By a November 2005 rating decision, the RO denied entitlement to TDIU.  In December 2005, the Veteran filed a notice of disagreement (NOD).  In November 2006, the RO issued a statement of the case (SOC).  In January 2007, the Veteran perfected the appeal.  38 C.F.R. § 20.202.  In March 2010 and March 2011 submissions, the Veteran expressed his desire to withdraw the appeal.  This is sufficient to withdraw the issue on appeal.  38 C.F.R. § 20.204(b), (c).  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to TDIU.


ORDER

The claim of entitlement to TDIU is dismissed.


REMAND

With respect to the issue of entitlement to a compensable evaluation for a scar of the left cheek, excision of basal cell carcinoma, the appeal must be remanded for the issuance of an SOC.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a May 2009 rating decision, the RO denied a compensable evaluation.  In January 2010, the Veteran filed an NOD with the May 2009 rating decision.  The RO did not issue an SOC.  The Board is, therefore, obligated to remand this issue.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to the May 2009 rating decision in which the RO denied a compensable evaluation for the service-connected scar left temple, left cheek, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  This issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


